

	

		II

		109th CONGRESS

		1st Session

		S. 913

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2005

			Mr. Domenici (for

			 himself and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend title 49, United States Code, to establish a

		  university transportation center to be known as the Southwest Bridge

		  Research Center.

	

	

		1.Short titleThis Act may be cited as the

			 Southwest Bridge Research Center

			 Establishment Act of 2005.

		2.Bridge research

			 CenterSection 5505 of title

			 49, United States Code, is amended by adding at the end the following:

			

				(k)Southwest

				Bridge Research Center

					(1)In

				generalIn addition to the university transportation centers

				receiving grants under subsections (a) and (b), the Secretary shall provide

				grants to New Mexico State University, in collaboration with the Oklahoma

				Transportation Center, to establish and operate a university transportation

				center to be known as the Southwest Bridge Research Center

				(referred to in this subsection as the Center).

					(2)PurposeThe

				purpose of the Center shall be to contribute at a national level to a systems

				approach to improving the overall performance of bridges, with an emphasis

				on—

						(A)increasing the

				number of highly skilled individuals entering the field of

				transportation;

						(B)improving the

				monitoring of structural health over the life of bridges;

						(C)developing

				innovative technologies for bridge testing and assessment;

						(D)developing

				technologies and procedures for ensuring bridge safety, reliability, and

				security; and

						(E)providing

				training in the methods for bridge inspection and evaluation.

						(3)ObjectivesThe

				Center shall carry out—

						(A)basic and applied

				research, the products of which shall be judged by peers or other experts in

				the field to advance the body of knowledge in transportation;

						(B)an education

				program that includes multidisciplinary course work and participation in

				research; and

						(C)an ongoing

				program of technology transfer that makes research results available to

				potential users in a form that can be implemented.

						(4)Maintenance of

				effortTo be eligible to receive a grant under this subsection,

				the institution specified in paragraph (1) shall enter into an agreement with

				the Secretary to ensure that, for each fiscal year after establishment of the

				Center, the institution will fund research activities relating to

				transportation in an amount that is at least equal to the average annual amount

				of funds expended for the activities for the 2 fiscal years preceding the

				fiscal year in which the grant is received.

					(5)Cost

				sharing

						(A)Federal

				shareThe Federal share of the cost of any activity carried out

				using funds from a grant provided under this subsection shall be 50

				percent.

						(B)Non-federal

				shareThe non-Federal share of the cost of any activity carried

				out using funds from a grant provided under this subsection may include funds

				provided to the recipient under any of sections 503, 504(b), and 505 of title

				23.

						(C)Ongoing

				programsAfter establishment of the Center, the institution

				specified in paragraph (1) shall obligate for each fiscal year not less than

				$200,000 in regularly budgeted institutional funds to support ongoing

				transportation research and education programs.

						(6)Program

				coordination

						(A)CoordinationThe

				Secretary shall—

							(i)coordinate the

				research, education, training, and technology transfer activities carried out

				by the Center;

							(ii)disseminate the

				results of that research; and

							(iii)establish and

				operate a clearinghouse for information derived from that research.

							(B)Annual review

				and evaluationAt least annually, and in accordance with the plan

				developed under section 508 of title 23, the Secretary shall review and

				evaluate each program carried out by the Center using funds from a grant

				provided under this subsection.

						(7)Limitation on

				availability of fundsFunds made available to carry out this

				subsection shall remain available for obligation for a period of 2 years after

				the last day of the fiscal year for which the funds are authorized.

					(8)Amount of

				grantFor each of fiscal years 2005 through 2010, the Secretary

				shall provide a grant in the amount of $3,000,000 to the institution specified

				in paragraph (1) to carry out this subsection.

					(9)Authorization

				of appropriationsThere is authorized to be appropriated from the

				Highway Trust Fund (other than the Mass Transit Account) to carry out this

				subsection $3,000,000 for each of fiscal years 2005 through

				2010.

					.

		

